                 Case 17-22532             Doc 375         Filed 07/30/21 Entered 07/30/21 10:46:03       Desc Main
                                                           Document      Page 1 of 10
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In Re:                                                 §
                                                                      §
               Cherry Logistics Corp.                                 §         Case No. 17-22532
                                                                      §
                                   Debtor                             §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that FRANK J.
               KOKOSZKA, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
               the trustee’s professionals have filed final fee applications, which are summarized in the attached
               Summary of Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                                       219 S. Dearborn Street
                                                       Chicago, IL 60604

                        PLEASE TAKE NOTICE THAT ON August 20 2021, at 11:00 a.m. or as soon thereafter
               as Counsel may be heard, I will appear before the Honorable Judge Janet S. Baer, or any Judge
               sitting in her stead, and present the attached Notice of Trustee’s Final Report and Applications
               for Compensation and Expense Reimbursement (NFR).

               This motion will be presented and heard telephonically using Zoom for Government. No personal
               appearance in court is necessary or permitted. To appear and be heard telephonically on the
               motion, you must do one of the following:

               To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
               password.

               To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
               enter the meeting ID and password.

               Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the password is
               587656. The meeting ID and password can also be found on the Judge’s page on the Court’s
               website.

               If you object to this motion and want it called on the presentment date above, you must file a
               Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
               is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
               timely filed, the court may grant the motion in advance without a hearing.




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
       Case 17-22532             Doc 375   Filed 07/30/21 Entered 07/30/21 10:46:03       Desc Main
                                           Document      Page 2 of 10


     Date Mailed: 07/30/2021                            By: /s/ Frank J. Kokoszka
                                                                          Chapter 7 Trustee


     Frank J. Kokoszka, Trustee
     19 South LaSalle Street
     Ste 1201
     Chicago, IL 60603-1419
     312-443-9600
     trustee@k-jlaw.com




UST Form 101-7-NFR (10/1/2010) (Page: 2)
        Case 17-22532                 Doc 375             Filed 07/30/21 Entered 07/30/21 10:46:03                                     Desc Main
                                                          Document      Page 3 of 10


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
      Cherry Logistics Corp.                                                §         Case No. 17-22532
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                   653,790.24
                   and approved disbursements of                                                                      $                   344,068.46
                                                            1
                   leaving a balance on hand of                                                                       $                   309,721.78


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                        Associated Bank,
       80               N.A.                          $         613,052.73 $           225,335.31 $              225,335.31 $                       0.00
                        Indiana Department
       98               Of Revenue                    $           1,392.50 $               1,392.50 $                      0.00 $             1,392.50
                   Total to be paid to secured creditors                                                              $                       1,392.50
                   Remaining Balance                                                                                  $                   308,329.28


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Frank J. Kokoszka                                  $           35,939.51 $                         0.00 $              35,939.51
       Trustee Expenses: Frank J. Kokoszka                              $               236.53 $                        0.00 $                  236.53
       Attorney for Trustee Fees: Springer Larsen
       Greene                                                           $         120,193.00 $                107,037.00 $                  13,156.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 3)
       Case 17-22532             Doc 375    Filed 07/30/21 Entered 07/30/21 10:46:03               Desc Main
                                            Document      Page 4 of 10

                                                                             Interim Payment    Proposed
                        Reason/Applicant                 Total Requested     to Date            Payment
      Attorney for Trustee Expenses: Springer
      Larsen Greene                                      $       1,218.68 $            992.18 $            226.50
      Accountant for Trustee Fees: Kutchins
      Robbins & D                                        $       5,847.00 $              0.00 $        5,847.00
      Charges: Clerk of the U. S. Bankruptcy
      Court                                              $      14,350.00 $              0.00 $       14,350.00
                Total to be paid for chapter 7 administrative expenses                  $             69,755.54
                Remaining Balance                                                       $            238,573.74


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $4,957.79 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount          Interim Payment to
     Claim No.          Claimant                   of Claim                Date               Proposed Payment
                        Wisconsin Department
     28                 Of Revenue                $            731.45 $                0.00 $              731.45
                        New York State Dept. Of
     37                 Taxation & Finance      $              132.65 $                0.00 $              132.65
                        Indiana Department Of
     98                 Revenue                   $          4,043.69 $                0.00 $          4,043.69
                        Illinois Department Of
     99                 Employment Security       $             50.00 $                0.00 $                50.00
                Total to be paid to priority creditors                                  $              4,957.79
                Remaining Balance                                                       $            233,615.95


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $3,637,115.19 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The




UST Form 101-7-NFR (10/1/2010) (Page: 4)
         Case 17-22532           Doc 375       Filed 07/30/21 Entered 07/30/21 10:46:03            Desc Main
                                               Document      Page 5 of 10

     timely allowed general (unsecured) dividend is anticipated to be 6.4 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                    Allowed Amount     Interim Payment to
     Claim No.          Claimant                    of Claim           Date               Proposed Payment
                        Riggsby Companies Llc
     1                  Ach                   $                 0.00 $                0.00 $                0.00
                        Compass Minerals,
     2                  America                    $      482,495.48 $                0.00 $          30,991.22
     3                  Untouched Corners Llc      $       20,192.73 $                0.00 $            1,297.00
                        River City
     4                  Environmental, Inc.        $       55,050.17 $                0.00 $            3,535.93
     5                  Spokane Procare            $        2,129.52 $                0.00 $             136.78
                        Plainfield General Rental
     6                  D.B.A                     $          334.06 $                 0.00 $               21.46
     7                  Earth Care Inc             $        3,432.56 $                0.00 $             220.48
                        A Beautiful View Lawn
     8                  Landscaping Llc       $             1,722.50 $                0.00 $             110.64
                        Blackcreek Landscaping,
     9                  Llc                     $           2,400.00 $                0.00 $             154.15
     10                 D & P Enterprises          $       11,762.52 $                0.00 $             755.52
                        Wilsons Landscaping &
     11                 Lawn Services,Inc     $             1,408.50 $                0.00 $               90.47
                        Evergreen Lawn Care
     12                 Inc                        $        1,399.50 $                0.00 $               89.89
                        Creative Gardens
     13                 Services Llc               $        1,571.72 $                0.00 $             100.95
                        Nature's Caretaker Of
     14                 Washington Llc             $       10,093.17 $                0.00 $             648.30
     15                 The Window Brothers        $        5,800.00 $                0.00 $             372.54
     16                 Enterprise Glass Inc       $        3,200.00 $                0.00 $             205.54
                        Brancato Landscaping
     17                 Inc                        $            0.00 $                0.00 $                0.00
     18                 Ccs Landscaping Inc.       $        2,583.92 $                0.00 $             165.97
     19                 Landcare Usa L.L.C         $        2,422.32 $                0.00 $             155.59
     20                 R Rojas Landscape Inc.     $            0.00 $                0.00 $                0.00




UST Form 101-7-NFR (10/1/2010) (Page: 5)
       Case 17-22532             Doc 375     Filed 07/30/21 Entered 07/30/21 10:46:03       Desc Main
                                             Document      Page 6 of 10

                                                   Allowed Amount    Interim Payment to
     Claim No.          Claimant                   of Claim          Date               Proposed Payment
                        Plainfield General Rental
     21                 D.B.A                     $         334.06 $             0.00 $            21.46
                        Mr. Handyman Of
     22                 Greater Cincinnati/Nky   $          634.00 $             0.00 $            40.72
                        Kcg Management Llc
     23                 Ach Hold                 $        20,313.68 $            0.00 $         1,304.77
     24                 Ew Landscaping Llc       $         2,182.80 $            0.00 $           140.20
     25                 Chudy Builders           $         4,010.40 $            0.00 $           257.59
                        Evergreen Lawn Care
     26                 Inc                      $         1,399.50 $            0.00 $            89.89
                        Lamar Advertising
     27                 Company                  $        19,632.00 $            0.00 $         1,260.99
                        J Steven Burkhart
     29                 Excavating Inc           $         9,444.80 $            0.00 $           606.65
                        Robert R Andreas &
     30                 Sons Inc                 $         4,138.32 $            0.00 $           265.81
                        Superior Snow & Ice
     31                 Management Inc           $         9,157.10 $            0.00 $           588.17
                        Stuart's Landscaping &
     32                 Garden Center Inc        $         1,411.65 $            0.00 $            90.67
                        Borderlines Pavement
     33                 Maintenance              $          350.00 $             0.00 $            22.48
                        Rosario Gambino & Son
     34                 Landscaping, Inc.     $               0.00 $             0.00 $             0.00
     35                 Ruppert Inc              $            0.00 $             0.00 $             0.00
     36                 Acc International        $        27,652.81 $            0.00 $         1,776.17
                        Scott's Exterior
     38                 Maintenance Co           $         2,343.26 $            0.00 $           150.51
     39                 United Septic            $          605.00 $             0.00 $            38.86
                        Teddys Lawn And
     40                 Landscape Ach            $         4,844.75 $            0.00 $           311.18
                        Pennsylvania Dept Of
     41                 Revenue                  $        16,500.00 $            0.00 $         1,059.81
                        Fresh Cut Lawn Care
     42                 Snow Removal Llc         $         2,240.00 $            0.00 $           143.88




UST Form 101-7-NFR (10/1/2010) (Page: 6)
       Case 17-22532             Doc 375     Filed 07/30/21 Entered 07/30/21 10:46:03       Desc Main
                                             Document      Page 7 of 10

                                                   Allowed Amount    Interim Payment to
     Claim No.          Claimant                   of Claim          Date               Proposed Payment
                        Kingsbury Snow
     43                 Removal Ach              $            0.00 $             0.00 $             0.00
                        Platt's Construction &
     44                 Service Llc              $         9,584.00 $            0.00 $           615.59
     45                 Landscape Complete Llc $          37,494.80 $            0.00 $         2,408.33
                        Nate's Lawn
     46                 Maintenance Inc Ach      $        19,059.50 $            0.00 $         1,224.21
                        Handyman Services Of
     47                 Columbus Llc             $        14,189.63 $            0.00 $           911.42
     48                 Lock Doctor Llc          $          125.00 $             0.00 $             8.03
     49                 Supreme Enterprises Llc $          3,755.98 $            0.00 $           241.25
                        Alligatortek Computer
     50                 Systems Inc              $        72,412.50 $            0.00 $         4,651.14
                        Avalanche Enterprises
     51                 Inc                      $         5,203.54 $            0.00 $           334.23
     52                 Hoy Landscaping Inc      $         9,781.46 $            0.00 $           628.27
     53                 Aspmg Inc                $        17,618.61 $            0.00 $         1,131.66
                        Buckley's Prairie
     54                 Landscape Inc            $         2,166.67 $            0.00 $           139.17
                        Rod''s Landscape &
     55                 Maintenance Llc          $         8,617.69 $            0.00 $           553.52
     56                 Ak Maintenance           $         5,100.00 $            0.00 $           327.58
                        Custom Construction &
     57                 Landscaping Inc          $        10,617.00 $            0.00 $           681.94
     58                 Ani Corporation          $         3,800.00 $            0.00 $           244.08
                        Lawn Care By Walter
     59                 Inc                      $         5,000.00 $            0.00 $           321.16
     60                 Sibila''s Landscaping Llc $       10,650.00 $            0.00 $           684.06
     61                 Mr Fence Inc             $         2,014.08 $            0.00 $           129.37
                        Builders Chicago
     62                 Corporation              $          630.00 $             0.00 $            40.47
     63                 Steve H. Bumeter         $         7,191.33 $            0.00 $           461.91
                        Robert H. Chmura And
     64                 Concetta Chmura          $            0.00 $             0.00 $             0.00




UST Form 101-7-NFR (10/1/2010) (Page: 7)
       Case 17-22532             Doc 375       Filed 07/30/21 Entered 07/30/21 10:46:03      Desc Main
                                               Document      Page 8 of 10

                                                    Allowed Amount    Interim Payment to
     Claim No.          Claimant                    of Claim          Date               Proposed Payment
     65                 Weber Landscaping Inc      $        1,400.00 $            0.00 $            89.92
     66                 Aspmg Inc                  $       17,618.61 $            0.00 $         1,131.66
     67                 Line A Lot Inc             $       16,500.00 $            0.00 $         1,059.81
                        Chads Landscaping Inc
     68                 Ach                        $           0.00 $             0.00 $             0.00
     69                 Group Packard, Llc         $       17,200.00 $            0.00 $         1,104.78
                        Casey Brothers
     70                 Enterprises Inc            $        5,675.00 $            0.00 $           364.51
     71                 Panda Services Inc.        $       11,420.47 $            0.00 $           733.55
                        Fox Swibel Levin &
     72                 Carroll Llp                $       46,408.60 $            0.00 $         2,980.88
     73                 Nines Landscape Llc        $       54,706.74 $            0.00 $         3,513.87
     74                 Byline Bank                $       91,750.85 $            0.00 $         5,893.26
     75                 A Plus Landscaping Llc $               0.00 $             0.00 $             0.00
                        Michiana Grounds
     76                 Management, Inc.           $        3,486.80 $            0.00 $           223.96
     77                 T & J Services, Inc.       $           0.00 $             0.00 $             0.00
                        La Crosse Lawn And
     78                 Snow Llc                   $        5,137.60 $            0.00 $           329.99
     79                 Byline Bank                $      168,922.01 $            0.00 $        10,850.05
     80 U               The Cadle Company          $      387,717.42 $            0.00 $        24,903.52
                        Gregory Dady
     81                 Individually               $      494,604.00 $            0.00 $        31,768.96
                        Leahy Eisenberg And
     82                 Fraenkel Ltd               $       21,448.43 $            0.00 $         1,377.66
     83                 Jdk Services, Inc.         $      136,110.60 $            0.00 $         8,742.54
                        Abbott Tree Care
     84                 Professionals Llc          $       51,773.60 $            0.00 $         3,325.48
                        Ack-Temp Mechanical
     85                 Services, Inc.             $        2,929.87 $            0.00 $           188.19
                        Kimball Property
     86                 Maintenance Inc            $           0.00 $             0.00 $             0.00




UST Form 101-7-NFR (10/1/2010) (Page: 8)
       Case 17-22532             Doc 375       Filed 07/30/21 Entered 07/30/21 10:46:03          Desc Main
                                               Document      Page 9 of 10

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        Thomas Springer,
                        Trustee of Estate of
     87                 Charise Simmers            $    1,100,000.00 $               0.00 $         70,654.22
                        Wintergreen
     88                 Landscaping Llc            $       11,600.00 $               0.00 $            745.08
                        Clean Cut Lawn Service
     89                 Inc/Ron Buttaro        $           10,500.00 $               0.00 $            674.43
                Total to be paid to timely general unsecured creditors                $            233,615.95
                Remaining Balance                                                     $                   0.00


              Tardily filed claims of general (unsecured) creditors totaling $134,005.07 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
     interest (if applicable).

                 Tardily filed general (unsecured) claims are as follows:

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
     90                 Jerrod C Miglorini         $        8,959.00 $               0.00 $               0.00
     91                 Central Il Snow Removal $           4,143.53 $               0.00 $               0.00
                        Starnes Outdoor
     92                 Solutions Inc              $            0.00 $               0.00 $               0.00
                        Titan Masonry
     93                 Enterprises Inc            $        6,565.65 $               0.00 $               0.00
     94                 P.L.G. Services Llc        $        2,069.62 $               0.00 $               0.00
                        Amerisure Insurance
     95                 Company                    $       36,853.19 $               0.00 $               0.00
                        Toyota Motor Credit
     96                 Corporation                $        8,010.20 $               0.00 $               0.00
                        Elgin Sweeping Service
     97                 Inc                    $           25,622.40 $               0.00 $               0.00
                        Indiana Department Of
     98                 Revenue                    $          400.00 $               0.00 $               0.00
     100                Logmein, Inc.              $        1,226.89 $               0.00 $               0.00
                        Toyota Motor Credit
     101                Corporation                $       40,154.59 $               0.00 $               0.00




UST Form 101-7-NFR (10/1/2010) (Page: 9)
       Case 17-22532             Doc 375    Filed 07/30/21 Entered 07/30/21 10:46:03             Desc Main
                                            Document      Page 10 of 10

                                                  Allowed Amount        Interim Payment to
     Claim No.         Claimant                   of Claim              Date               Proposed Payment
     102               Marco & Elisa Cuellar    $               0.00 $              0.00 $                0.00
                Total to be paid to tardy general unsecured creditors                $                    0.00
                Remaining Balance                                                    $                    0.00


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                               Prepared By: /s/ Frank J. Kokoszka
                                                                             Chapter 7 Trustee


     Frank J. Kokoszka, Trustee
     19 South LaSalle Street
     Ste 1201
     Chicago, IL 60603-1419
     312-443-9600
     trustee@k-jlaw.com



     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 10)
